

Jointown


Purchase Contract


Contract
No.:                                                                            
Unit name: Shandong Hua Wei Pharmaceutical Co., Ltd.      
Unit
No.:                                                                                    


Pharmaceutical Jointown     Delivering Health

 
 

--------------------------------------------------------------------------------

 


Products Purchase and Sales Contract
 
The Seller: Shandong Jointown Pharmaceutical Co., Ltd. (hereinafter referred to
as Party A)
The Purchaser: Shandong Hua Wei Pharmaceutical Co., Ltd. (hereinafter referred
to as Party B)


In order to fully cooperate to develop the business (all commodities within
Party A’s business scope, including drugs, medicinal materials, medicine raw
materials, medical equipment, family planning products, health care products,
food, cosmetics and daily necessities), according to the stipulations of the
relevant laws, regulations and rules like the Contract Law of the People's
Republic of China and the Pharmaceutical Administration Law of the People's
Republic of China, Party A and Party B have entered the Contract through fully
negotiation based on the principles of equity, integrity and creditability,
which shall be observed by both parties jointly.


Article 1 Materials of both parties’ right as principal
1.1 Party A and Party B shall provide real and legal copies of certificates to
the other party according to the relevant state regulations, including the Drug
Supply Certificate, Food Hygiene License, License for Medical Device, Business
License, GSP Certificate, Company Code Certificate, the filing materials for
issuing VAT invoice, identification paper of the legal representative, the
letter of authorization of the purchaser and copies of ID card (with official
seal).
1.2 If Party B changes the above materials, it shall notify Party A in written
timely and re-provide the relevant certificates or the identification paper of
the legal representative and the letter of authorization after changing to Party
A. If Party B fails to timely re-provide the certificates and the relevant
materials after changing to Party A and causes the economic loss to Party A,
Party B shall assume all compensation responsibilities.


Article 2 Contract term
2.1 The Contract shall take effect after being signed or sealed by both parties
and it is valid till Dec.31, 2011. If any party needs to continue the
cooperation, it shall put forward to the other party within 30 days before the
expiration of the Contract and both parties sign the sales contract of the next
year.


Article 3 Goods receiving contract
3.1 Party B authorizes Gao Ridong, Li Xiaojuan and Wang Zongmin as the sales
representatives, with the ID number of
370721197207090775,                     (the copies of ID card shall be
attached), and their authorities include products purchase and sales, goods
acceptance, invoice collection and settlement and reconciliation. The goods
receiving confirmation signed by the sales representatives shall be the valid
certificate for Party A’s settlement to Party B. If Party B changes or increases
sales representative, it shall issue the letter of authorization to Party A
additionally.
3.2 Delivery and acceptance method and fare assuming
3.2.1 The following three transportation methods can be selected and both
parties agree to adopt the method of           :

 
 

--------------------------------------------------------------------------------

 

A: Party A delivers goods to Party B’s warehouse (Party B shall have the
conditions of receiving goods and storing) and the fare shall be assumed by
Party A. Address of Party B: the Pharmaceutical Logistics Park, Zhuangjian Road,
Weifang City; the receiver is Wang Zongmin; and the invoice signer is Tan Jing.
After Party A delivering goods to the address designated by Party B, Party B
shall timely assign person to accept and store to warehouse with Party A’s
distributors according to the Sales (Warehousing) Check List of Party A, and
Party B’s acceptance (goods receiving) person shall sign in the Sales Receipt
(goods delivery receipt) to confirm the goods receiving. Party B shall accept on
the spot. If the situations like inconsistent product name, retailing goods
shortage, inconsistent quantity or product packaging damage are found, it shall
be confirmed by the distributors of Party A. The signing of Party B means the
acceptance is qualified.
B: If Party A entrusts the third party logistics company to deliver goods, the
fare shall be assumed by Party A. After delivering goods, Party B shall timely
assign person to accept and store to warehouse with the delivery person
according to the Sales (Warehousing) Check List of Party A, and Party B’s
acceptance (goods receiving) person shall sign in the shipping note to confirm
the goods receiving. If Party B finds inconsistent product name, retailing goods
shortage, inconsistent quantity or product packaging damage when accepting, it
shall handle the written procedure of products shortage with the forwarding firm
and require the forwarding firm to compensate firstly. For goods shortage found
after Party B signing in the shipping note, Party A shall not assume.
C: Party B picks up goods from Party A’s warehouse by itself and the fare shall
be assumed by Party B.
3.2.2 After Party A delivering goods to the receiving address designated by
Party B (If Party B changes the goods receiving address and the receiver, it
shall notify Party A in written timely; otherwise, all Party A’s loss caused
shall be assumed by Party B), if Party B fails to assign person to accept, all
losses caused by inconsistent product name with the Sales (Warehousing) Check
List, shortage, damage, packaging extrusion deformation and other reasons put
forward by Party B after then shall be assume by Party B.
3.3 Supply price: The price of the products sold by Party A to Party B shall be
adjusted according to the market price. The specific price of the products
purchased by Party B in batches shall be subject to the price confirmed in the
Sales (Warehousing) Check List issued by Party A in batches.
3.4
Settlement method and term:

3.4.1 Party B shall take Party A as the main purchase channel. Both parties
agree that Party B shall purchase the products with the amount more than RMB 26
million in the current year, and the average monthly purchase amount shall not
be less than RMB 2.2 million. If Party B fails to meet the agreed average
monthly purchase amount for two months continuously (excluding February), Party
A has the right to terminate the agreement or reduce Party B’s credit to re-sign
the agreement, and collect all payment owed. If Party B fails to pay the money
owed, it shall pay liquidated damage to Party A according to 5/10,000 of the
total owed money per day.
3.4.2 Party A permits a certain credit sales limit to Party B based on the above
agreed amount, however, the accumulated credit sales limit shall not exceed RMB
1.8 million. Party B shall pay the money owed a. after receiving goods; b. by
the acceptance bill on every 15th and 30th day.
If Party B pays by the acceptance bill, the loss of Party A caused by the
relevant rights of Party A aroused during the process exchanging the acceptance
bill to the cash bill right is damaged shall be compensated by Party B. The
compensation responsibilities of Party B include but not limit to Party B’s
infringement compensation responsibility to Party A and the third party’s
infringement joint compensation responsibility to Party A.

 
 

--------------------------------------------------------------------------------

 

Since Party A will clear the receivables from Dec.25, 2011 to Dec.31, 2011,
Party A shall not offer any loan and the spot cash shall be adopted. Party B
shall pay all payments owed by the acceptance bill or telegraphic transfer on
Dec.25, 2011.
If Party B’s accumulated money owed is up to the above limit or Party B fails to
pay the money according to the above agreement, Party A has the right to stop
supplying, or decrease or cancel the specified credit sales limit, and charge
liquidated damage from Party B according to 5/10,000 of the total owed money per
day; however, the total liquidated damage charged shall not exceed the total
owed money. All losses of Party A caused shall be assumed by Party B
independently.
3.4.3 Within the year of the agreement, Party B shall purchase Party A’s general
agent and Jingfeng products with the amount more than RMB                from
Party A; and it can enjoy the above credit policies provided by Party A if the
task completion rate of secondary distribution agreement is up to          %.The
specific categories shall be subject to the product list provided by Party A.
3.4.4 Agreed by Sun Wenjie (with the ID number
of                                    ), Party B’s legal representative or the
company principal, it is willing to assume the joint payment liability for the
payments owed by Party B to Party A.
3.5
Quality and return

3.5.1 Party B shall store the products according to the storage standard of the
relevant products. The product quality change caused by improper storage
condition of Party B shall be assumed by itself.
3.5.2 Party A shall assume the quality responsibility of the products provided.
The quality problem of the products shall be performed according to the quality
guarantee agreement signed by both parties (be subject to the report of the
legal quality control department). Meanwhile, Party B shall notify the product
quality problem to the quality control department of Party A before the drug
administration department issuing the punishment decision; if Party B pays the
fine without notifying Party A in advance, the responsibility shall be assumed
by Party B itself.
3.5.3 In accordance with the stipulations of Party A’s goods return notice,
Party B can return partial goods within 30 days under the sound former packaging
since the date receiving Party A’s products; however, the total goods return
amount shall not exceed 5% of the purchased products amount of the batch.
(Expensive drugs with the unit price higher than RMB 30, products shall be kept
and stored specially (i.e. frozen biological agent), products ordered by the
customer or purchased by the company specially, category II psychotropic drugs
and seasonable products cannot be returned). If the product shall be stopped
selling due to the state policy, it shall be performed according to the state
policy. All expenses caused by goods returning without quality problem shall be
assumed by Party B independently.
3.6 Exceptions
If Party A’s sales representative promises to Party B beyond the scope of
authority and causes loss to Party B, Party A shall not assume.
3.7 Liability for breach of contract
Party A and Party B shall perform the Contract truthfully, objectively and
completely. If any party fails to perform the obligations according to the
agreement of the Contract, it is deemed as the breach of contract, and the
default party shall compensate for the loss of the observant party aroused.

 
 

--------------------------------------------------------------------------------

 


Article 4 Confidentiality
4.1 Party A and Party B acknowledge and agree the contents of the Contract and
its attachment. The commercial information and statements provided within the
contract term belong to business secret, any party shall not disclose to the
third party in any manner without written permission of the other party. The
period of confidentiality is three years from signing the Contract. The default
party shall assume the corresponding legal responsibility.


Article 5 Force majeure
5.1 If any party cannot perform the Contract due to the force majeure, it shall
timely report the reasons for the contract cannot be performed or cannot be
performed completely to the other party in written and provide the evidence
within 15 days. The Contract shall be extended to perform or not be performed
after being confirmed by the other party in written, and partial or all
liabilities for breach of contract may be exempted according to the specific
situation.


Article 6 Dispute solution
6.1 The signing place of the Contract is Licheng Business Hotel, No.142 Huanyuan
Road, Licheng District of Jinan City. Any dispute aroused due to the agreement
or related to the agreement shall be solved by both parties though negotiation;
if the negotiation fails, it shall be governed by the People’s Court of the
signing place.
6.2 During the contract performance, if Party B fails to pay the owed money and
compensate the loss according to the regulation of the agreement or the debit
note, Party A has the right to transfer all creditor’s rights enjoyed by Party A
and the relevant rights to Jointown Pharmaceutical Group Co., Ltd. at any time.
The specific transferred amount shall be subject to the creditor’s right
transfer notice issued by Party A to Party B.
6.3 If the dispute is aroused during Party B performing the clearing obligation
to the transferee, Jointown Pharmaceutical Group Co., Ltd. and it cannot be
solved through negotiation, Party A and Party B agree to submit it to the local
People’s Court of Jointown Pharmaceutical Group Co., Ltd. for solution.


Article 7 Taking effect and others
7.1 The Contract shall take effect after being signed or sealed by the legal
representatives and entrusted agents of Party A and Party B.
7.2 Matters unmentioned here shall be signed the supplementary agreement by both
parties through negotiation as the attachment of the Contract.
7.3 The Contract has two copies, with both parties holding one respectively,
covering equal legal effect.


Party A (Seal): Shandong Jointown Pharmaceutical Co., Ltd.
Party B (Seal): Shandong Hua Wei Pharmaceutical Co., Ltd.
Entrusted agent: Wang Fei
Entrusted agent: Gao Ridong.
 
Signature of Party B’s legal representative or the principal: Sun Wenjie

Signing time: Jan. 2011

 
 

--------------------------------------------------------------------------------

 


Attachment 1:


Letter of Authorization of the Legal Person
To              Jointown Pharmaceutical Co., Ltd,


I, the legal representative
of                                                                               company,
hereby appoint                          (Sex:        ; ID
No.:                         ; Position:                         ) as the sales
representative of our company, to handle the relevant matters with your company
in the products purchase and sales.


Authority: 
                                                                                                                                        
                                                                                                                                                            
                                                                                                                                                            


The valid period of the Letter of Authorization is
from                             to                             .



 
Authorizing unit:
 
Legal representative:
     
Date:



Paste the copy of ID card:

 
 

--------------------------------------------------------------------------------

 


Attachment 2:


Letter of Authorization of the Receiver
 
Authorizing unit:
Trustee:
Wang Zongmin (Sex: Male; ID No.: 370724197112072135)
                          (Sex:          ; ID
No.:                                     )
                          (Sex:          ; ID
No.:                                     )
                          (Sex:          ; ID
No.:                                     )
                          (Sex:          ; ID
No.:                                     )
                          (Sex:          ; ID
No.:                                     )


We hereby entrust the above person to handle the goods acceptance work
with                 Jointown Pharmaceutical Co., Ltd. on behalf of our unit,
and be responsible for signing in the certificate of receipt
of                 Jointown Pharmaceutical Co., Ltd. The certificate by fax has
equal legal effect with the original copy.


The valid period of the Letter of Authorization is
from                            to                            .



 
Authorizing unit:
 
Legal representative:
     
Date:



Paste the copy of ID card of the trustee:

 
 

--------------------------------------------------------------------------------

 


Attachment 3:


Filing of seals


Official seal: Shandong Hua Wei Pharmaceutical Co., Ltd.
 
Financial seal: Financial Seal of Shandong Hua Wei Pharmaceutical Co., Ltd.
 
Seal of legal person: Sun Wenjie
 
Contract seal: Contract Seal of Shandong Hua Wei Pharmaceutical Co., Ltd.
3700001800333
                 
Business seal:
 
Invoice seal: Invoice Seal of Shandong Hua Wei Pharmaceutical Co., Ltd.
37070570620223
 
Acceptance and warehousing seal:
 
Warehouse seal:
 

 
 
 

--------------------------------------------------------------------------------

 